 144318 NLRB No. 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We recognize that the April and June 1 conversations occurredbefore the Respondent recognized Local 70 on June 26. Local 70
was the representative of the employees under the predecessor at the
time of these conversations, however, and it is clear that both parties
anticipated that Local 70 would remain the representative under the
Respondent. In these circumstances, we regard the communications
to Local 70 as communications with the employees through their
representative. See Banknote Corp. of America, 315 NLRB 1041,1043 (1994).Marriott Management Services, Inc. and UnitedElectrical, Radio and Machine Workers of
America (UE), Local 792. Cases 9±CA±30396,9±CA±30414±1, ±2, 9±CA±30466, and 9±CA±
30606July 31, 1995DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn September 13, 1994, Administrative Law JudgeWilliam F. Jacobs issued the attached decision. The
General Counsel filed exceptions and a supporting
brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and, for the
reasons set forth below, has decided to affirm the
judge's rulings, findings, and conclusions and to adopt
the recommended Order.The Respondent received a letter of intent on June1, 1992, from Wright State University to enter into a
contract for food service previously provided by Serv-
ice America Corporation (SAC). Although it hired its
predecessor's employees and recognized their rep-
resentative, Hotel Employees Restaurant Employees
Local 70 (HERE), the Respondent's initial terms and
conditions of employment differed from those under
the predecessor.We agree with the judge that the Respondent wasnot required to negotiate initial terms and conditions of
employment with HERE Local 70. In NLRB v. BurnsSecurity Services, 406 U.S. 272 (1972), the SupremeCourt stated,Although a successor employer is ordinarily freeto set initial terms on which it will hire the em-
ployees of a predecessor, there will be instancesin which it is perfectly clear that the new em-
ployer plans to retain all of the employees in theunit and in which it will be appropriate to have
him initially consult with the employees' bargain-
ing representative before he fixes terms. In othersituations, however, it may not be clear until the
successor employer has hired his full complement
of employees that he has a duty to bargain with
a union, since it will not be evident until then that
the bargaining representative represents a majority
of the employees in the unit as required by §9(a)

of the Act ....'' [406 U.S. at 294±295. Empha-
sis added.]The Board in Spruce Up Corp., 209 NLRB 194(1974), enfd. on other grounds 529 F.2d 516 (4th Cir.
1975), held that the Burns ``perfectly clear'' caveatshould be restricted to circumstances in which thenew employer has either actively or, by tacit in-
ference, misled employees into believing they
would all be retained without change in their
wages, hours, or conditions of employment, or at
least to circumstances where the new employer
... has failed to clearly announce its intent to

establish a new set of conditions prior to inviting
former employees to accept employment. [SpruceUp Corp., supra at 195.]In this case, the parties stipulated that in a June1992 telephone conversation between Joseph Borgese,
the Respondent's director of labor relations, and Steve
Skaggs, HERE's Local 70 business agent, the Re-
spondent made a commitment to hire all the former
SAC employees. It is also undisputed, however, that
on June 1, Skaggs and Howard O'Chocke, the Re-
spondent's district manager, had a conversation in
which O'Chocke made it clear that, although the Re-
spondent would recognize Local 70, it would not adopt
the extant collective-bargaining agreement. This con-
versation reflected earlier conversations in April in
which O'Chocke told Skaggs that the health and wel-
fare package and the pension plans would have to be
changed. Skaggs agreed to the changes in the health
and welfare and pension benefits as proposed by
O'Chocke.1In these circumstances, we find that theRespondentÐin its communications to Local 70Ð
``clearly announced its intent to establish a new set of
conditions prior to inviting former employees to accept
employment.'' Spruce Up Corp., supra at 195. There-fore, we find that the Respondent was not required to
negotiate initial terms of employment under Burns andSpruce Up, and that the Respondent did not violateSection 8(a)(1) and (5) of the Act as alleged by the
General Counsel.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Marriott Management
Services, Inc., Fairborn, Ohio, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in
the Order. 145MARRIOTT MANAGEMENT SERVICES1Hereinafter called the UE.2Hereinafter called Respondent, the Employer, or the Company.3Jurisdiction and the status of the UE and Hotel Employees &Restaurant Employees Local 70 (HERE or Local 70) as labor organi-
zations are admitted.4Hereinafter all dates are in 1992 unless noted otherwise.Vyrone A. Cravanas, Esq., for the General Counsel.Carlton J. Trosclair, Esq., of Bethesda, Maryland, for theRespondent.Karen Bahow, of Xenia, Ohio, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEWILLIAMF. JACOBS, Administrative Law Judge. This casewas heard in Dayton, Ohio, on May 4, 5, and 6, 1994. The
charges in Cases 9±CA±30396, 9±CA±30414±1, 9±CA±
30414±2, 9±CA±30466, and 9±CA±30606 were filed by
United Electrical, Radio and Machine Workers of America
(UE), Local 7921in 1993 on February 11 and 18, March 5,and April 19, respectively. Consolidated complaints issued
on March 30, April 5, and June 2, 1993. The third consoli-
dated complaint alleges that Marriott Management Services,
Inc.2violated Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act; Section 8(a)(1) independently, by re-
moving union (UE) literature from the employees' bulletin
board, issuing a warning memorandum to employees for par-
ticipating in a union (UE) rally, telling employees that they
were not allowed to engage in any discussions relating to the
Union (UE), and telling employees that before Respondent
would fill jobs with union (UE) employees, Respondent
would close down its operation; Section 8(a)(1) and (3), by
laying off employees Russell Lober and Eugene Turner,
issuing a ``verbal'' warning to its employee Bonita VanZant
and eliminating the employees' breakroom all because these
and other employees engaged in union activities; and Section
8(a)(1) and (5), by unilaterally discontinuing health insur-
ance, paid holidays, and other benefits, assigning a super-
visor to do a job normally done by bargaining unit employ-
ees, assigning employees to bargaining unit jobs without
posting the jobs for bid, and by failing to post jobs for bid
that became available, and by utilizing supervisors or newly
hired employees to do bargaining unit work, all without prior
notice to the UE and without affording the UE an oppor-
tunity to bargain with Respondent with respect to these uni-
lateral changes and their effects. Respondent denies the com-
mission of any unfair labor practice.All parties were represented at the hearing and were af-forded full opportunity to be heard and to present evidence
and argument. General Counsel and Respondent filed briefs.
Upon the entire record, my observation of the demeanor of
the witnesses and after giving due consideration to the briefs,
I make the followingFINDINGSOF
FACT3I. BACKGROUNDRespondent is a corporation engaged in providing foodservices at various locations throughout the United States in-
cluding Wright State University in Fairborn, Ohio, where it
employs approximately 63 employees. Prior to Respondent'ssuccessful bid in 1992 to take over Wright State's food serv-ice facilities, the University had for 20 years or more con-
tracted with other food service providers to operate these fa-
cilities. From 1989 to 1992 Service America Corporation
(SAC) provided these services. During this period, SAC's
full-time unit employees were represented by HERE with the
last labor agreement between the parties effective from Octo-
ber 18, 1989, through October 18, 1992.II. RECOGNITIONANDBARGAINING
About March 1992,4Wright State University sent out invi-tations to various food provider entities, including Respond-
ent, to bid on the Wright State food service operations. Later
in the month Respondent attended a bidders' conference
where it obtained information concerning the operation upon
which it intended to bid. Included in the information that it
received on that occasion and subsequently was the fact that
the employees were, at the time, represented by HERE. Upon
learning this, Respondent requested and obtained a copy of
HERE's collective-bargaining agreement with SAC.Howard O'Chocke, a district manager with Respondent,credibly testified that when he obtained a copy of HERE's
collective-bargaining agreement with SAC, he studied it and
determined that there were two provisions contained therein
which, if agreed to, would prevent Respondent from operat-
ing the facility successfully, one was the health and welfare
package, which included medical insurance and the other was
the pension plan. O'Chocke contacted a business representa-
tive from a HERE local at another university where Re-
spondent had a labor agreement, Ron Stormer, and advised
him of the problem. He asked him if he thought it would be
possible to substitute the plans then in effect at that Univer-
sity for the ones contained in the SAC agreement. Stormer
told O'Chocke that he would look into the matter and sug-
gested that O'Chocke call Steve Skaggs, HERE's business
agent at Local 70 at Wright State. O'Chocke agreed to do
so.In April, O'Chocke was in contact with Skaggs on two ormore occasions. Historically, when Respondent took over an
ongoing operation at a university from a predecessor food
provider, it would hire the staff of employees already work-ing at the site. It would recognize the union, if there was
one, but would not adopt the existing labor agreement. Rath-
er, it would begin anew, bargaining toward a fresh agree-
ment. In the instant situation, O'Chocke proceeded under the
same presumption, namely, that he would hire SAC's work
force. When he talked to Skaggs, he advised him that
HERE's contract with SAC was not satisfactory to Respond-
ent because of the health and welfare and pension plans in-
cluded therein. He asked Skaggs if the plans that he had dis-
cussed with Stormer could be substituted for those in the
SAC agreement. Skaggs replied that he would work with
Stormer and get back to O'Chocke with an answer. Subse-
quently, Skaggs called O'Chocke and agreed to the substi-
tution of the plans. He requested that O'Chocke contact him
if Respondent succeeded in obtaining the contract at Wright
State.On June 1, Respondent received a letter of intent fromWright State University to enter into a contract to provide
food services. Shortly thereafter, O'Chocke contacted Skaggs 146DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Collective-bargaining agreement.to so advise him. Skaggs thereupon requested O'Chocke tosign a recognition agreement with HERE, Local 70 and
O'Chocke agreed to do so with the caveat that Respondent
would not recognize the terms and conditions of the extantcollective-bargaining agreement between HERE, Local 70
and SAC.On June 19, Skaggs put the recognition agreement intowritten form and mailed it to O'Chocke. He failed, however,
to include anything about Respondent not being bound by
the terms of the existing agreement. When O'Chocke re-
ceived the recognition agreement, he noted Skagg's failure to
include Respondent's caveat. O'Chocke thereupon subscribed
to the recognition agreement the printed words, ``THE EM-
PLOYER DOES NOT RECOGNIZE THE PRESENT
C.B.A.''5He then signed and dated the agreement June 6,1992, and returned it to Skaggs. Subsequently, Skaggs ad-
vised O'Chocke that he agreed with the added language.Toward the end of June, Joe Borgese, Respondent's direc-tor of labor relations, and Skaggs began bargaining toward
a new labor agreement. The bargaining was face to face, by
mail and by fax and continued through July and into August.
Meanwhile, Respondent and the University reached contrac-
tual agreement whereby the former would take over the food
service operation from SAC.While the above circumstances where evolving, the UEwas in the process of organizing the food service employees
at the Wright State University facility and had been in the
process of doing so since sometime in 1991. By letter dated
July 28, it advised Respondent that it represented a majority
of its food service employees but received no reply. The
same day, it attempted to file a petition with the National
Labor Relations Board, but the individual who mailed the pe-
tition neglected to sign it and it was mailed back by the Re-
gional Office the following day.On and about July 29, SAC employees were advised bytheir supervisors to proceed, at breaktime, to where Marriott
had its offices set up and file applications for employment
with Respondent. Certain of these employees were told,
when they made application that all SAC employees would
be employed by Respondent and that their wages would re-
main the same. Nothing was said to them about benefits.
Employees who were not actually working at the time were
advised by mail to come in on July 29 and 30 to fill out ap-
plications, tax forms, and other necessary papers for employ-
ment with Respondent. When these employees reported to
file their applications, nothing was said about benefits.On July 30, HERE advised its members at Wright StateUniversity that Marriott was taking over the food service op-
eration from SAC, that it had scheduled a meeting with Mar-
riott for August 12 and would meet with the membership on
August 13 to advise the members of the results of the meet-
ing with Marriott. It assured the membership that health in-
surance premiums would be paid through August and that
more information about coverage after August would be
made available at the meeting.On August 1, Marriott officially began providing foodservice under its contract with Wright State University. All
or most of the SAC employees who were working at the
time continued to work for Marriott at the same wages, the
same hours, without any break in service. The terms andconditions of the labor agreement between HERE and SAC,then in effect, and not scheduled to expire until October 18,
1992, were not adopted by Respondent nor applied to its
newly hired ex-employees of SAC. No deductions were
made from paychecks for health and welfare or other bene-
fits. New employees, not previously employed by SAC, were
not necessarily offered similar wages but were offered what-
ever wages management considered equitable.Although Respondent did not initially announce its posi-tion to its employees with regard to the old HERE agree-
ment, they soon learned through the grapevine that they no
longer were entitled to the benefits previously enjoyed.
Sometimes, in isolated conversations between an employee
and a supervisor, the employee was advised that Respondent
did not intend to honor the provisions for the SAC contract
with HERE. One subject discussed in this manner concerned
holiday pay for Labor Day 1992. The inquiring employee
was told by her supervisor that Respondent would not pay
holiday pay for Labor Day because there was no contract yet
in effect. Under the old SAC agreement, employees would
receive Labor Day pay in their first paycheck in September
after returning from summer break.In another incident, a UE steward approached managementconcerning insurance coverage for a unit employee. He too
was told that Respondent was not obligated to pay for medi-
cal services because there was no contract. For the same rea-
son, Respondent refused to process grievances.On August 6, the UE timely filed a properly executed peti-tion to represent Respondent's employees at the Wright State
University facility. Meanwhile, however, Respondent had
continued bargaining with HERE, and on August 7 reached
agreement. The terms of the agreement were put in memo-
randum form that provided that the parties adopt the existing
SAC agreement with certain specific exceptions. The excep-
tions provided for wage increases effective beginning August
1, 1992, a new pension plan and a new insurance (health and
welfare) plan also effective as of August 1, 1992. The
memorandum of agreement had been negotiated by Borgese
and Skaggs and was final insofar as Borgese was concerned.
No discussion concerning the necessity of having the agree-
ment ratified by the membership ever took place, neither on
August 7 nor at any other time.After Borgese and Skaggs had agreed on the contents ofthe memorandum of agreement, Skaggs and O'Chocke
signed the document on behalf of the parties. Neither of
them dated their signatures. O'Chocke believed that the doc-
ument was final. Nothing was said about ratification.On August 10, Respondent received notice that the UEhad filed the petition. At the meeting scheduled for August
12, undoubtedly both the memorandum of agreement and the
petition were discussed among the members of Respondent's
management and Skaggs. It was decided that the memoran-
dum of agreement that was undated, should be backdated and
so it was, by both O'Chocke and Skaggs, to July 31, a date
prior to the filing of the UE's petition.On August 13, 50 or more members of Skaggs' local at-tended the meeting that he had previously scheduled. Skaggs
addressed the membership, initially about the insurance that
he had obtained in the memorandum of agreement at his Au-
gust 7 bargaining session. Eventually, one employee-member,
Gwendolyn Talbert, asked him if he was reading from a con-
tract. When he admitted that he was, she asked him how he 147MARRIOTT MANAGEMENT SERVICES6Eugene Turner's testimony to the contrary is not credited.could negotiate a contract without first talking with the em-ployees and getting their input. Skaggs became annoyed and
said that if the employees did not ratify the contract, they
would all lose their jobs. Talbert left the meeting and went
to Wilson's office, located close by, and asked him if Mar-
riott would fire the employees if they did not ratify the con-
tract. Wilson replied that he would rather not get involved
but that the employees would not be fired for failing to ratify
the HERE contract.Talbert then returned to the meeting and told the employ-ees what Wilson had said. She then called for a vote but
Skaggs said he did not want one at that time. He added that
all who followed Talbert would lose their jobs. Despite
Skaggs' protestations, Talbert asked all of those present who
were in favor of ratifying the contract to raise their hands.
Only about 10 did so, thus refusing ratification. Talbert was
one of several members of Local 70 who had switched alle-
giance and had become officers of the UE local.The UE had been advised through its membership aboutthe Local 70 ratification meeting and had instructed the em-
ployees to vote against ratification. UE officers had been
shown copies of the agreement upon which the employees
were being asked to vote and were against ratification be-
cause of the circumstances surrounding the negotiations. UE
Field Organizer Patricia Ferritto was also instructed on Au-
gust 13 to write to Wilson to inform him that the UE had
been advised that Respondent was in the process of changing
insurance and that it was the opinion of the UE that no uni-
lateral changes should be made or negotiated with HERE,
Local 70 due to the fact that a question of representation ex-
isted. The letter was sent but no response was forthcoming
from Wilson.On August 20, representatives of Respondent, HERE, theUE and the Region met to discuss the question of representa-
tion. Skaggs, representing HERE, took the position that a
contract bar situation existed. Dennis Painter, representing
the UE, took the position that Local 70's 1989±1992 labor
agreement was not a bar because the UE had timely filed its
petition during the period 60±90 days prior to its expiration
date and that the new Local 70 1992 agreement was not a
bar both for the same reason and because it was never rati-
fied. The attorney for the Respondent and the representative
of the Regional Office agreed with the UE's position, con-
vinced Skaggs to withdraw his objection, and the parties en-
tered into a stipulated election agreement.On September 3, Respondent conducted a meeting of allemployees, both those who had been employed throughout
the summer as well as those who had been gone for the sum-
mer and who were returning to begin the fall semester. Wil-
son initially addressed those present, then later each unit
manager addressed the employees who worked in his particu-
lar unit. Separate unit meetings followed the general meeting.Wilson described the services that Respondent intended tooffer to the customers in general, then each unit manager de-
scribed, in particular, the service he intended to offer at his
unit. At both the general meeting and at certain of the unit
meetings, questions were asked by the employees about
wages and terms and conditions of employment. The em-
ployees were told that they would be receiving the same
basic wages that they had received from SAC, credit for se-
niority, discounts at Marriott establishments and an optical
discount, but otherwise, none of the benefits provided underthe SAC labor agreement with HERE were promised. Indeed,benefits were not discussed.6The election was conducted on September 18, in accord-ance with the Stipulated Election Agreement. The UE was
victorious and the Region issued its Certification of Rep-
resentative on September 28. Shortly thereafter, the UE con-
tacted Respondent and arrangements were made to meet on
November 4 to undertake collective bargaining. Even before
the first bargaining session, however, the UE made clear its
position that Respondent was bound by the terms, conditions,
and provisions of SAC's collective-bargaining agreement
with HERE, and that under that agreement it owed its em-
ployees holiday pay for Labor Day 1992 as well as payments
to certain employees under the health and welfare insurance
provisions of that agreement.At the initial bargaining session on November 4, the firstof seven, the UE's representative reiterated his position that
all existing terms and conditions of employment, those con-
tained in SAC's labor agreement with HERE, should remain
in full force and effect including the requirement that the em-
ployees receive holiday pay for Labor Day 1992. Respondent
remained adamant in its position that the labor agreement be-
tween SAC and HERE was not binding on Respondent and
it was not obligated to pay holiday pay to the employees for
Labor Day 1992 because there was no labor agreement be-
tween it and the UE in place at the time. It added, however,
that it was willing to negotiate holiday pay for subsequent
holidays and, in fact, did so at one or more of the seven bar-
gaining sessions at which the parties negotiated.In rejecting the existence of the SAC-HERE agreement,Respondent announced its desire to negotiate an entirely new
collective-bargaining agreement. The UE, however, suggested
that negotiations at this first session be limited to an agree-
ment on health and welfare, with other matters to be consid-
ered at subsequent meetings. It proposed that the Respondent
agree to pay the cost of group insurance for all employees
and dependents, apparently beginning immediately. Respond-
ent refused the proposal and insisted that group insurance be
negotiated along with all of the other provisions of the labor
agreement as those negotiations progressed. Although the
UE's written proposal concerning group insurance, offered
on November 4, contained no specifics and did not refer toany previous collective-bargaining agreement per se, Re-
spondent's negotiators understood the UE to be requesting
that the provisions of the 1989±1992 SAC-HERE labor
agreement's group insurance plan remain in effect. This pro-
posal was rejected by Borgese on grounds that that agree-
ment was no longer binding. He offered his own plan, name-
ly company contributions to a carrier. Borgese also showed
the UE representatives copies of the original SAC-
HERE/Local 70 1989±1992 agreement and of the memoran-
dum of agreement signed by O'Chocke and Skaggs on Au-
gust 7, either as separate documents or as a single combined
labor agreement but conceded that he did not expect them to
accept that. As expected, the UE rejected this proposal.The second bargaining session was held on November 18.Health and Welfare was discussed at this meeting. There was
no plan in place at the time. The UE continued to demand
that the SAC plan remain in effect. Respondent continued to 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7Hereinafter all dates are in 1993 unless noted otherwise.reject this proposal for the reasons previously stated and of-fered once again its earlier proposal.Holiday pay was again discussed at the second bargainingsession as well as at subsequent sessions. Labor Day 1992
was a subject of discussion. Then, thereafter, after each holi-
day, Thanksgiving, Christmas etc., the UE would demand
holiday pay for the employees, as provided under the old
SAC agreement and Respondent would reject the demands
on grounds that Respondent had no obligation to pay under
the provisions of the old SAC agreement that was no longer
in existence.The third bargaining session was held on December 10.Neither health and welfare nor Labor Day pay were dis-
cussed or, at least, not agreed upon. Other proposals were,
however, discussed and agreed upon.The fourth bargaining session was held on December 21.Respondent offered to increase its contribution to any health
insurance carrier the UE should decide upon incrementally
from $94 per month upon ratification of any collective-bar-
gaining agreement to $123.26 per month by August 1, 1994.
The UE did not accept this proposal. Holiday pay was again
discussed including pay for Labor Day and Christmas 1992.
Respondent, however, refused payment for these days and no
agreement was reached. The UE proposed a new bereave-
ment pay provision which Respondent accepted. Respondent
suggested that the newly proposed provisions be included in
the labor agreement as previously agreed upon by Respond-
ent and HERE and taken to the UE local membership and
voted upon. The UE rejected Respondent's suggestion and
requested further negotiations.The fifth bargaining session was held on February 24.7Health and welfare and holidays were again discussed. TheUE proposed a short-term disability plan that provided $475
per week for a 26-week period and life insurance of $2000
per employee. The Respondent countered with an offer of
$70 per week for 26 weeks and agreed to the $2000 life in-
surance. During the same meeting, it subsequently increased
its offer to $100 upon ratification of the labor agreement
with increases to $127.65 as of 9/25/93 and $146.80 on
9/25/94. The UE rejected Respondent's offer. With regard to
holiday pay Respondent again refused pay for Labor Day
1992. It did agree, however, to some paid holidays.The sixth bargaining session was held on March 10.Health and welfare was discussed at this meeting but there
was no substantial change in the position of either party.The seventh and final negotiation session was held onApril 21. Health care contributions were discussed. Respond-
ent again offered the same contributions proposed at the two
previous sessions but added $50 per month increased cov-
erage to single plus dependent employees hired prior to Au-
gust 2, 1992, and $100-per-month increased coverage to fam-
ily employees hired prior to August 2, 1992. The UE did not
accept this amended offer.Later during the meeting of April 21, Respondent againamended its health and welfare proposal by offering to ex-
tend the coverage to employees on summer layoff, thus pro-
posing coverage over a 12-month period. Additionally, in-
stead of simply offering to make the designated contributions
to the carrier of the UE's choice, Respondent agreed to ad-
minister the plan. The UE agreed to take this amended healthand welfare proposal back to the membership for consider-ation and possible ratification.Holiday pay was discussed during the April 21 session. In-asmuch as retroactivity was negotiated and fixed at Septem-
ber 25, 1992, for the entire agreement, the UE effectively
abandoned its claim to holiday pay for Labor Day 1992.Although the testimony does not reflect specifically atwhich meetings the subject of students doing unit work was
discussed, nevertheless the record is clear that this subject
came up at one or more of the bargaining sessions. With re-
gard to this matter, there were discussions concerning the
definition of a student, whether students should be included
in the unit and how many hours students should be permitted
to perform unit work. The UE took the position that students
should not be included in the unit and should not be per-
mitted to perform over 16 hours of unit work per week. Re-
spondent agreed to the exclusion of students from the unit
but took the position that they should be permitted to per-
form up to 20 hours of unit work per week.Agreement was reached on April 21 and no additional bar-gaining sessions were scheduled. It remained only for the
collective-bargaining agreement to be put into final form and
ratified. With regard to the matters here in contention the
final agreement contains the following provisions (not cited
verbatim):Health and welfareÐThe provisions as agreed to bythe parties on April 21 effective April 26, 1993, the
soonest possible date for the first contributions.HolidaysÐThe employees were to receive 10 paidholidays including New Year's Day, Labor Day,
Thanksgiving Day and the Friday after Thanksgiving,
Christmas Eve and Christmas Day. Since it had been
negotiated that the labor agreement was made retro-
active only to September 25, 1992, the employees were
not entitled to holiday pay for Labor Day 1992. The
agreement was to remain effective through September
24, 1995.StudentsÐAs negotiated, students were excludedfrom the bargaining unit and the number of hours that
they would be permitted to work, on a regular basis,
limited to 20 hours per week.On May 4 the new labor agreement was ratified by themembership.To summarize the above facts, the record reflects that Re-spondent learned in March 1992 that the employees at the
Wright State facilities were represented by HERE. It ob-
tained a copy of the existing contract between HERE and
SAC, analyzed that contract and determined which provisions
it could accept and which it could not accept. It immediately
contacted HERE and advised its representative about which
of the contract's provisions it had objections, thus opening
negotiations on a new labor agreement and, at the same time,
advising the employee's representative that it did not intend
to adopt the existing collective-bargaining agreement as it
stood.Subsequently, Respondent agreed to hire the existing workforce represented by HERE, recognize HERE as its collec-
tive-bargaining representative, and engage in negotiations
with regard to the provisions in the existing collective-bar-
gaining agreement to which it objected. Thereafter, Respond- 149MARRIOTT MANAGEMENT SERVICES8NLRB v. Burns Security Services, 406 U.S. 272 (1972).9U.S. Marine Corp., 293 NLRB 669 (1989); American Press, 280NLRB 937 (1986); Spruce Up Corp., 209 NLRB 194 (1974).ent recognized HERE as the collective-bargaining representa-tive of the employees, rejected the existing labor agreement
and entered into negotiations with HERE for a new agree-
ment. In the meantime it refused to adopt the old SAC-
HERE collective-bargaining agreement or to give effect to its
provisions as they affected conditions of employment.Respondent, negotiating in good faith with HERE, reachedaccord with it and executed a collective-bargaining agree-
ment, not aware that the UE had timely filed a proper RC
petition. When Respondent learned of the filing of the UE's
petition and the employees' refusal to ratify the new HERE
collective-bargaining agreement, it properly refused to give
effect to its provisions and quickly entered with the other
parties into a stipulated election agreement.When the UE won the representation election and was cer-tified as the exclusive representative of Respondent's em-
ployees, it immediately entered into negotiations to bargain
toward a new collective-bargaining agreement. The seven
bargaining sessions that culminated in eventual agreement
proceeded with no evidence of bad faith on the part of Re-spondent despite numerous unfair labor practice charges filed
by the UE.III. THE8(A)(5)AND(1)ALLEGATIONS
The Burns8decision stands for the proposition that whilesuccessor employers may be bound to recognize and bargain
with an incumbent union, they are not bound by the sub-
stantive provisions of a collective-bargaining agreement ne-
gotiated by their predecessors but not agreed to or assumed
by them. I find that the circumstances of the instant case re-
quire application of the Burns decision.General Counsel cited several cases9in support of the ar-gument that Respondent in the instant proceeding should be
excepted from the general rule in Burns. The cases cited byGeneral Counsel, however, all differ factually from the case
here being considered in that in each of them the successor
employer refused to recognize and bargain with the exclusive
collective-bargaining representative of its employees. Inas-
much as that is not the situation here, the cited cases are
clearly inapposite.Inasmuch as I have found that the Burns doctrine is fullyapplicable to the facts of the instant case, I consequently find
that the Respondent, as successor employer to SAC, was free
to establish its own terms and conditions of employment and
by doing so did not violate Section 8(a)(1) and (5) as alleged
in paragraph 18 of the complaint. Paragraphs 18(a)±(h) are
dismissed.IV. THE8(A)(3)AND(1)ALLEGATIONS
A. The Layoff of Russell LoberRussell Lober was working on the night shift as a generalutility employee from 3 p.m. to 11:30 p.m. in the Rathskeller
part of Respondent's facilities in October 1992 when Re-
spondent was notified of his appointment as a steward. Since
there was no contract in effect at the time of his appoint-
ment, there was no grievance procedure and Respondent
therefore refused to accept grievances from any of the stew-ards. There is, however, no evidence that Lober ever at-tempted to file a grievance either on behalf of himself or any
other employee. Basically, he was steward in name only.Lober returned from vacation on or about January 8, 1993.On January 15, Steve Anders, Lober's supervisor, told him
that he was being laid off for lack of work. Lober was one
of four or five employees laid off in January. There had been
no layoffs between August and December 1992.Before any of the unit workers were laid off, Tom Wilsoncalled in Gwendolyn Talbert, president of the UE local, to
advise her of his intention to lay off campuswide and cut
hours. With regard to Lober, Wilson explained that he was
eliminating his general utility position because other employ-
ees could work together to get his work done. Talbert asked
about the possibility of the laid-off employees bumping
campuswide, a right which they had enjoyed under the SAC
contract. Wilson explained that since there was no contract
in effect at that time, the employees had no bumping rights.
He added, however, that he would allow employees to use
their seniority to displace less senior employees from their
jobs. In the case of Barbara Wilson, one of the four employ-
ees being laid off at the time, he stated that he would permit
her to use her seniority to keep working.In a subsequent meeting attended by Tom Wilson, Talbert,and Barbara Wilson, the three discussed the latter's pending
layoff. Upon being advised that she would be allowed to
bump into a lower classification, Barbara Wilson told Tom
Wilson that she would have to think about it. Thereafter,
however, she decided to bump a junior employee and, in
fact, did so. Barbara Wilson, who had worked in Talbert's
section, was not replaced. Tom Wilson instead told Talbert
that she would no longer need Barbara as her helper, that she
could do the job herself because he was thereafter going to
have vegetables brought in to her already precut and that
would save time.In Talbert's initial meeting with Tom Wilson, she askedhim why Michael Hart, the third laid-off employee, was hav-
ing his position eliminated. Wilson explained that Hart's gen-
eral utility position which consisted of cleaning tables and
emptying trash could be done by other employees taking
turns doing that.Lober testified that January is a busy time of the year forthe food service facilities at Wright. His testimony was sup-
ported by that of other witnesses who also testified that his-
torically there were no layoffs at that time of year. Neverthe-
less, when Lober visited the facilities about a week after his
layoff, he found that he had not been replaced. Rather, he
found that his duties were being performed by supervisors.During this visit, Lober asked Tom Wilson if he couldbump a junior employee to obtain a job. Wilson replied that
there were no bumping rights because there was no contract
in effect. Despite the reluctance of Respondent's witnesses to
use the term ``bumping'' it is clear that seniority was used
to permit a laid-off employee to displace a junior employee,
assuming he was capable of doing the junior employee's job.On or about January 22, Lober again visited the Wrightfacilities and noticed a job posting for a cashier at Allyn
Hall. He applied for the job by signing his name to the no-
tice below that of two other applicants. Two others subse-
quently signed their names below his. All were members of
the bargaining unit. Sometime thereafter, he asked a super-
visor, Todd Kimmel, if he had gotten the job. Kimmel re- 150DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10General Counsel did not offer Lober's application to support histestimony. Respondent did not offer it to undermine it.plied that he had not because he had no cashier experience.Lober testified that he had, in fact, been a cashier in the
Rathskeller, another part of the Wright University facility,
and had noted this fact on his application.10However, Loberadmitted that at least some of the employees who signed the
notice had greater seniority than he did and that he had been
told on one or more occasions when he applied for posted
jobs that he did not get the job because he did not have
enough seniority. Lober did not question this explanation.On May 13, Lober applied for general utility positions atthe bike shop and University Center. He was recalled on
May 24.The complaint alleges that Lober was laid off because heformed, joined, or assisted the Union and engaged in con-
certed activities. Although he was appointed steward and Re-
spondent was advised of his appointment in August 1992, the
record contains no evidence that Lober was ever active in
that capacity. He presented no grievances and had no discus-
sions or conversations with management on behalf of em-
ployees in the unit. He participated in no organizational work
on behalf of the UE because none was necessary; recognition
was voluntary.The five officers of the UE local were more active thanLober in that they all participated to a greater or lesser de-
gree in the collective-bargaining process on behalf of the UE
and all signed the labor agreement which resulted from this
activity. Some of these UE officers were heavily involved inactivity critical of Respondent as were certain rank-and-file
employees, particulars discussed infra, and none of these em-
ployees were laid off because of these activities, though Re-
spondent was well aware of them. I conclude that the Gen-
eral Counsel has failed to prove that Lober was laid off for
discriminatory reasons, as alleged. Consequently, I rec-
ommend dismissal of this allegation.B. The Layoff of Eugene TurnerThe UE notified Respondent in October 1992 that EugeneTurner had been appointed steward along with Lober and
Hart. Inasmuch as there was no contract in effect at the time,
Respondent recognized no grievance procedure per se and
Turner, like Lober, was a steward in name only. Any contact
between management and the UE necessitated by events im-
pacting on unit personnel was between a member of manage-
ment and the UE's local president, Gwendolyn Talbert.Between August 1, 1992, when Respondent took over thefood services facilities at Wright and the following January,
Respondent concluded, based on business considerations, that
certain positions should be eliminated. The number of posi-
tions to be eliminated was four. Before notifying the employ-
ees to be affected by the elimination of jobs, Wilson con-
tacted Talbert to discuss with her the procedure to be fol-
lowed. He told her that there were two positions at the Uni-
versity Center and two more in the Rathskeller that were to
be eliminated and that she should contact the employees
upon whom the job elimination would impact and they
would sit down and discuss it with them. He identified one
as Eugene Turner who was to be laid off because he was the
grill cook with the least seniority. Turner had been employed
by SAC only since April 1992.Meanwhile, Todd Kimmel, Turner's supervisor advisedhim that he was being laid off for an indefinite period of
time. Turner testified that the workload at the time was
heavy, that he was working a 40-hour week with occasional
overtime.After Kimmel told Turner of his layoff, he was instructedto attend a meeting with Wilson and Talbert. At the meeting,
Wilson told Turner that, if he chose, he could displace a jun-
ior employee in another classification rather than be laid off.
Turner replied that he wanted to think about it and would get
back to them. Later he declined the opportunity to bump be-
cause the new job would pay less and because he did not
want to put someone else out of work. Other employees were
not as generous as Turner and did bump junior employees
out of their jobs.After Turner's layoff, he observed another unit employee,Pat Moyer, performing some of the duties that he had per-
formed as grill cook.On May 21, Respondent posted an opening for a cook'sjob at the University Center. Someone called Turner and told
him about it. He came to the facility but was told by a Mar-
riott official that he would have to take a test. He objected
and so did the UE on his behalf on grounds that it was un-
necessary and no one else had had to take a test. He never-
theless applied for the job. Subsequently, Kimmel called him
and asked if he was ready to return to work. He said he was
and reported on June 14.With regard to the allegation that Turner was laid off fordiscriminatory reasons, I find the record devoid of substantial
evidence. He was appointed steward in name only. He was
totally inactive. There were several UE local officers and
other stewards as well as rank-and-file employees whose ac-
tivities on behalf of the UE were far greater than Turner's.
These were known to members of management and some
were openly criticized but none of these employees were laid
off.Respondent's reason's for eliminating Turner's positionwere grounded on economic considerations, his duties were
given to another unit employee, and he was offered another
position with Respondent but voluntarily refused to displace
a fellow employee. I fail to see how Respondent could gain
anything by laying off a steward because of his union activ-
ity only to offer him another position which would not affect
his stewardship or his union activities. I recommend dismis-
sal of this allegation.C. Verbal Warning to Bonita VanZantThe complaint alleges that Respondent violated Section8(a)(3) and (1) by issuing a verbal warning to Bonita
VanZant for discriminatory reasons.Before Bonita VanZant left to go on maternity leave inOctober 1992, she worked behind the grill line putting up
hamburgers, then out in the dining area, wiping trays. For a
couple of hours in the evening, one week, she ran the cash
register. When she ran the register, she did not give receipts
to the customers.While Bonita VanZant was away on leave, a member ofmanagement noticed that customers were walking out with-
out paying for their food. He therefore told Joan VanZant
and other employees operating cash registers to start giving
out receipts. 151MARRIOTT MANAGEMENT SERVICES11There was no provision for a breakroom in the labor agreementbetween SAC and HERE.When Bonita returned from maternity leave on January 25,she started working as a cashier. She was instructed at that
time to give receipts to the customers. When lines of cus-
tomers would form during the luncheon rush hour, and she
was very busy, she would forget to give receipts. Ron Simco
reminded her of the new policy but she would nevertheless
forget to give receipts with each purchase. When she was
given a verbal warning for failure to comply with the new
policy, she signed the verbal warning slip, apparently without
comment.I find the record totally devoid of any evidence to supportthe allegation. It is, consequently, dismissed.D. Elimination of the BreakroomThe complaint alleges that Respondent violated Section8(a)((1) and (3) of the Act when it eliminated the employees'
breakroom because they had engaged in protected concerted
union activities. In its answer, the Respondent admits that it
eliminated the breakroom but denies that it did so for reasons
violative of the Act.The record reveals that when SAC was operating the foodservice facilities at Wright University, it maintained a stock-
room in the bike shop with shelves located up against the
four walls for the storage of equipment and supplies for it
and for other food service facilities run by the operator. At
some point, the record is silent as to the circumstances,11ta-bles were placed in the center of the stockroom and the SACemployees began to use it as a breakroom. There were three
tables there and all or almost all of the employees used them
for their breaks.When Respondent took over the operation of the foodservices facilities in August 1992, it continued the use of the
stockroom for storage and the employees continued to use a
part of it as their breakroom. With the expansion of the fa-
cilities, however, and the increase in the number of food
service entities, a new Taco Bell restaurant, for example,
need for expanded storage space became evident. To fulfill
this need, Respondent, between January and March 1993, re-
moved the tables from the stockroom, thus eliminating the
breakroom part of it, and in their place installed new shelv-
ing on which additional supplies and equipment were placed
for storage.When the employees at the Bike Shop returned fromspring break, on or about March 29, and found that their
breakroom had been eliminated, Joan VanZant, the UE
local's recording secretary and Ima Turner, a steward, asked
Ron Simco about it. Simco explained that it was Marriott
policy not to permit employees to eat in stockrooms. He sug-
gested that employees take their breaks out in the cafeteria
dining area.The employees subsequently used the dining room fortheir breaks. This proved unsatisfactory, however, because
some breaks occurred during the busiest periods of the day
when seating was limited or unavailable and because while
the employees were taking their breaks in the dining room,
customers would approach them to make requests or just to
talk, thus interrupting their rest period. As a result of the
problems with taking breaks in the dining room, VanZant
again approached Simco and asked if he could set aside atable with a sign, ``For Employees Only,'' but he refused ongrounds that there was not enough table space for the stu-
dents as it was. Due to the problems connected with taking
their breaks in the dining room, very few of the employees
did so. Rather, they ate their lunch or took their breaks out-
side the building, sometimes in their cars. Eventually, the
employees were provided with a small locker room in which
to take their lunch and breaks.I find that the allegation in the complaint that thebreakroom was eliminated in retaliation for the employees'
protected concerted and union activities is unsubstantiated by
the evidence. General Counsel's brief contains the suggestion
that Respondent eliminated the breakroom ``in an effort to
enforce its union talking ban. This too, I find unconvincing.
There is no evidence that employees discussed the Union in
the breakroom. If they did, there is no evidence that manage-
ment overheard them. If they were overheard, there was no
statement to that effect and no prohibition against their con-
tinuing to do so. If, in fact, Respondent did not want its em-
ployees to discuss the Union, how would eliminating the
breakroom and forcing the employees to take their breaks in
the dining room, outside the building, in their cars or in a
smaller breakroom accomplish this. Finally, inasmuch as Re-
spondent had already recognized the UE and was deep into
bargaining in good faith with its negotiators toward a binding
collective-bargaining agreement, why would it object to its
union employees discussing union matters if the discussions
were during their breaks and not interfering with their job
performance.I find that the section of the stockroom used by employeesas a breakroom was converted to a storage area because Re-
spondent needed the space for legitimate business reasons. Its
conversion was not motivated by purposes violative of the
Act. I recommend dismissal of the allegation.V. THEINDEPENDENT8(A)(1)ALLEGATIONS
A. The Removal of UE Notices from Bulletin BoardsAs noted in earlier sections of this decision, from the veryfirst, Respondent made clear to all parties, to HERE, to the
UE and to any employees who might inquire, that it would
not be bound by the provisions of the initial SAC-HERE col-
lective-bargaining agreement. The UE, from its very first
contact with Respondent, was equally adamant in its position
that until a new agreement was reached, Respondent was
bound by the provisions of that agreement as well as existing
working conditions, in particular the existing health plan and
holiday provisions.In order to publicize its position with regard to these mat-ters and to obtain the support of the employee-members and
the public in general, the UE began to distribute literature
and post notices in keeping with its position on employee
bulletin boards at the worksite and on student bulletin boards
around campus.The posting of notices was undertaken with the apparentpermission of the UE International by direction of the UE's
local recording secretary, Joan VanZant. One or more stew-
ards including Ima Turner did the actual posting, beginning 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12Hereinafter, once again, dates are in 1992 unless noted other-wise.in early October 1992.12There was no objection to the initialposting of the notices either from the University or from the
Respondent.On one occasion in early October, Turner posted a noticebearing the message:TOGETHER WE CAN TURN THINGS AROUNDWE HAVE A RIGHT TO THE PAST STAND-ARDS OF OUR WORKING CONDITIONS UNTIL A
NEW CONTRACT IS SIGNED. IF MARRIOTT
MAKES ANY CHANGES IN HOURS, WAGES,
BENEFITS, SCHEDULES, OR WORKING CONDI-
TIONS, SEE YOUR STEWARD AND FILE A
GRIEVANCE NOW. IT IS YOUR RIGHT AND
RESPONSIBILITY!Turner testified that Ron Simco removed this messagefrom the bulletin board but did not describe the cir-
cumstances or state that she actually saw him do it. Simco
testified credibly at the hearing that he had never seen this
document before.On October 12, Turner posted a UE notice dated October9 entitled, ``UE Local 792 Update,'' bearing the message:IMPORTANT INFO.QUESTIONS have been raised regarding our exist-ing benefits and working conditions. The benefits of
Company Paid Health Insurance, a Grievance Proce-
dure, Paid Holidays and receiving a decent amount of
working hours, have been earned by all of us. Marriott
has no right, by law, to start making unilateral changes
in the terms and conditions we have rightly earned.WHAT DOES THE LAW SAY:Section 8(d) of the National Labor Relations Act(NLRA) states that an employer and the representative
of its employees are required to meet at reasonable
times, to confer in good faith about certain matters. The
parties must ``confer in good faith with respect to
wages, hours, and other terms or conditions of employ-
ment, or the negotiation of an agreement or any ques-
tions arising thereunder'' an agreement. Section 8(d)
further provides that where a collective-bargaining
agreement is in effect no party shall end or change the
contract unless the party wishing to end or change it
notifies the other party in writing about the proposed
termination or modification.THE BOTTOM LINE:The employer can not lawfully make unilateralchanges without negotiating with the UE.Therefore all existing terms and conditions shouldremain in full effect. If they do not, we should file
grievances protecting our benefits. Lets not let Marriott
take our benefits from us without a fight. They have no
right, by law, to take the terms and conditions of our
employment that we have earned. By LAW, WE DO
HAVE A RIGHT TO THOSE TERMS AND CONDI-
TIONS WE WORK SO HARD FOR EVERY DAY.THEY HAVE BEEN, AND WILL CONTINUE TO BEPART OF OUR WORKING CONDITIONS!!!Ima Turner testified generally that she had occasion to seeRon Simco and Supervisor Pam Daniels remove union lit-
erature which she had posted on the bulletin boards. She tes-
tified more specifically that she posted one document ``about
the labor laws ... saying that we had a right to expect what

we'd always had in the past.'' She testified, ``That one was
took down because Ron considered it an attack on the
Marriot corporation.'' According to Turner, Simco told her
this during a discussion about the document that took place
in his office and during which he also stated that he took it
down because it did not pertain to union business.Joan VanZant credibly testified that Simco also admittedto her that he had removed this document from the bulletin
board.With regard to this particular document, Simco denied thathe had discussed it with Wilson. He also testified that he did
not consider it derogatory nor defamatory, thus implying that
he had not removed it from the bulletin board.Wilson testified that he had received a copy of this docu-ment from one of his managers and agreed that it might have
been in October. He could not, however, recall which of his
managers brought it to his attention or that he authorized its
removal. At the time of the hearing, he admitted that he
probably would have had it removed because it stated, in
part, ``Lets not let Marriott take our benefits away from us
without a fight. They have no right, by law, to take the terms
and conditions of our employment that we have earned.''
Wilson explained his position by stating that the document
was not complimentary to the company, expressed an opin-
ion, and was not a notice of a meeting or a newsletter. It
was therefore subject to removal.From the totality of testimony, I conclude that this particu-lar document was posted by the UE and removed by Re-
spondent.Sometime before January 1993, the UE posted a 2-pagenotice folded like a greeting card. On the cover page was a
cartoon of a member of Respondent's management address-ing four of its employees. He is saying, ``As Associates,
We'll take care of you. '' Above the cartoon is the question,
``Does This Sound Familiar?'' Below are the directions,
``Open to see how.'' When opened, on the second page, is
another cartoon. Pictured are the same four employees with
a single long industrial screw penetrating all of them through
their stomachs. Walking away from them is the same mem-
ber of Respondent's management. With a smile of satisfac-
tion on his face and a giant screwdriver on his shoulder, he
is saying, ``That's a real big one.'' The head of the screw
bears the legend ``Health Insurance'' and the screwdriver,
``Associate Screw Tool.'' The message is clear.This UE notice was posted by Turner on the bulletin boardbecause of the importance of the health insurance issue. It
was removed before January. Simco admitted that he re-
moved it or had it removed after discussing its content with
Wilson and obtaining his concurrence in the decision to have
it removed because it was derogatory. He testified that the
cartoon implied that management was ``screwing the em-
ployees by using health insurance as a bargaining chip.'' 153MARRIOTT MANAGEMENT SERVICES13Hereinafter, all dates are in 1993 unless noted otherwise.14Container Corp. of America, 244 NLRB 318 (1979), as cited inUnion Carbide Corp., 259 NLRB 974 (1981), enfd. in relevant part714 F.2d 657 (6th Cir. 1983).15Union Carbide Corp. v. NLRB, id. Exceptional situations de-scribed in the cited case are not present in the instant case.16NLRB v. Proof Co., 242 F.2d 560 (7th Cir. 1957).In January 1993,13Turner posted another piece of UE lit-erature. Its message:HEALTH CARE-PAY INCREASEHEALTH CARE-PAID HOLIDAYJUSTICE FOR CAFETERIA WORKERSTurner testified that Simco removed copies of this poster onJanuary 5 and 6. Circumstances of its removal were not de-
scribed by Turner and she did not state that she actually saw
Simco remove the document. Simco testified that he did not
discuss this particular document with Wilson as he had other
notices and did not consider it derogatory. By implication, he
denied removing this document from the bulletin board.
Simco is credited.The UE posted another notice in February bearing themessage:Take good care of your employees and they'll takegood care of the customers.J. W. Marriott Sr.,founder of Marriott Corp.? ? ? ? ? ? ? ? ? ? ? ?
The Marriott Corporation likes to use this quote in itsbrochures. Unfortunately, Marriott Corporation doesn't
follow this advice.Marriott took over running the food service at WrightState University in August 1992. There has been noth-
ing but trouble for the food service employees ever
since. Marriott has taken away all workers' health in-
surance, refuses to pay holiday pay, has taken workers'
jobs away, and has engaged in a whole host of other
unfair management practices. On top of this, Marriott
illegally refuses to talk with WSU food services work-
ers' union, UE Local 792, to work out an agreement at
the negotiating table.Please don't sit by in silence and allow this injustice tocontinue. Tell a cafeteria worker that you support this
struggle, and ask what you can do to help, or call the
number below.Turner testified that this notice was removed in Februaryby Simco. She admitted that she did not personally see him
remove it but asked him if he had done so. She testified that
he admitted that he had, in fact, removed the document and
would continue to do so where the notice in question had
nothing to do with scheduling union meetings but rather at-
tacked the Marriott company. Joan VanZant testified that she
was present on this or another occasion when Simco admit-
ted to Turner that he had removed UE notices from bulletin
boards.Simco testified that he discussed this February notice withWilson. He advised Wilson that in his opinion the notice wasderogatory and recommended that it be removed. It was.Sometime after March 30, the UE posted a notice entitled``Wright State University Endorses Illegal Conduct.'' It stat-
ed in part, ``When Marriott started in August 1992, they
eliminated the health insurance, holiday pay, bereavementpay and other benefits on which the hard working cafeteriaworkers and their families depended.'' This document was
removed by the Respondent from the bulletin board after a
discussion between Wilson and one of his managers because
Wilson considered it disparaging and harmful to Wright State
and Marriott.The above-described incidents of alleged and sometimesadmitted removals of UE literature from bulletin boards re-
flect a specific pattern which Respondent admittedly at-
tempted to follow. Wilson testified that when the UE first
began to post its notices, flyers, and other documents in late
September or early October 1992, he had one faxed to
Borgese and asked him for legal guidelines as to what kinds
of documents he could and could not allow to remain posted.
Borgese replied that memos, newsletters, and announcements
of meetings should be kept on the bulletin boards while doc-
uments or flyers which were disparaging or harmful to Mar-
riott could be removed. Subsequently, Wilson relayed this
bulletin board policy to his various managers who, in turn,
relayed it to any employees or UE stewards or officers who
inquired. Respondent followed the policy suggested by
Borgese throughout the relevant period and still does.Applying relevant case law to the situation describedabove, I find thatIt is well established that there is no statutory right ofemployees or a union to use an employer's bulletin
board. However, it is also well established that when an
employer permits, by formal rule or otherwise, employ-
ees and a union to post personal and official union no-
tices on its bulletin boards, the employees' and union's
right to use the bulletin board receives the protection of
the Act to the extent that the employer may not remove
notices or discriminate against an employee who posts
notices, which meet the employer's rule or standard but
which the employer finds distasteful.14The Labor Management Relations Act does not af-ford a protectable interest in the use of an employer's
bulletin board.... 
Nevertheless, where, by policy orpractice, the company permits employee access to bul-
letin boards for any purpose, Section 7 of the Act, 29
U.S.C. section 157, secures the employees' right to post
union materials.... 
The content of such notices isprotected by the Act even if abusive and insulting.15The case law cited supra applies to similar situations aris-ing after an employer's recognition of a union and before the
execution of a collective-bargaining agreement.16Based on the above-described statement of facts and appli-cable law, I find that Respondent violated Section 8(a)(1) of
the Act by its removal of UE notices from the bulletin board. 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
B. The Issuance of the Warning Memorandum toEmployees for Participating in a Union (UE) RallySometime after January 1, the UE decided to hold a seriesof rallies to bring to the attention of students and employees
of Wright State the problems it was having with Respondent.
The first rally was scheduled for January 28 and was to take
the form of a peaceful march over a predetermined route on
campus. The UE's member-employees were to participate
joined by members of other UE locals and students. Picket
signs were prepared for the march.On January 28, the rally took place without any problems.Between 25 and 30 people participated. The march was wit-
nessed by members of the media and of Wright State's pub-
lic safety division. There was coverage and reporting of the
rally by both television and newspapers with no mention of
any violence or unpleasant incidents.On the morning of January 31, Wright State's liaison withRespondent contacted Wilson and told him that Harold
Nixon, Wright State's vice president of student affairs, had
instructed him to inform Wilson that there was a policy out-
lined in the ``Wright Way'' policy manual that required that
any group wishing to host a rally on campus would have to
fill out a form requesting permission to hold the rally and
submit it at least 48 hours in advance of the day the rally
was to take place. Wilson was assured that the University
was not objecting to the rally, per se, but only to the failure
to fill out the necessary form in timely fashion. Wilson im-
mediately obtained a copy of the policy manual.As a result of his telephone communication with WrightState's liaison officer and his subsequent reading of the pol-
icy manual, Wilson, the same day, drafted a letter to all of
the union employees explaining the University's policy.
Since O'Choke was present on campus that day, Wilsonasked him to review the letter. O'Choke did so. A copy of
the letter was then faxed to Borgese.Wilson's letter of January 31 initially stated:Wright State University and Marriott Corporationsupport the right of free speech for its associates. Mar-
riott Corporation and its associates are a guest on the
campus of Wright State University and are expected to
abide by the rules and regulations as described in
Wright State's ``Wright Way'' policy manual.I have been instructed by Wright State to inform youthat the demonstration that was held Thursday, January
28, 1993 was a gross violation of Wright State Univer-
sity policy due to the fact an appropriate permit was not
filed.This was not, however, the final form of Wilson's letterbecause when Borgese received his faxed copy, he added the
following paragraph and apparently faxed it back to Wilson
immediately:I need to inform you at this time that any violationof Wright State policy will not be tolerated in the future
and that continued unwelcomed and wanton harassment
of Faculty, Staff, Students, other customer, and other
associates will equally not be tolerated. Any future vio-
lation will result in disciplinary action up to and includ-
ing termination with Marriott Corporation.Upon receipt of Borgese's paragraph, Wilson did not un-derstand why that language was there. Nevertheless, he
added it to his letter and made arrangements to meet with
Talbert and Bert Lyles, the chief steward, later that day, to
discuss Wright State's policy vis-a-vis rallies. He also made
copies of his/Borgese's letter and supplied them to one or
more of his managers for immediate distribution to the em-
ployees.The second rally was scheduled to take place on January31, the same day that Wilson was first informed of the
Wright State policy. When he called Talbert and Lyles into
his office to discuss the matter, he informed them that he
knew they intended to hold a rally that day, then told them
about the call he had received earlier that day. He outlined
the procedures required by the Wright State policy regarding
rallies. He assured them that the school had no problem with
them rallying as long as they filled out the proper forms in
a timely fashion.He then asked Talbert and Lyles to sign copies of the let-ter that he and Borgese had written on the subject. He ex-
plained that signing the letter did not mean that they agreed
with it but only that they understood what it was about. With
that in mind they both signed copies.While Talbert and Lyles were in Wilson's office, ToddKimmel was passing out additional copies of the
Wilson/Borgese letters to other employees. As he was doing
so he was instructing them to sign the letters and warning
them that if they did not do so they would probably be fired.
When Talbert left Wilson's office, these employees ap-
proached her and told her what Kimmel had said to them.
Talbert thereupon returned to Wilson and told him what
Kimmel was saying to the other employees. She requested
that Wilson inform Kimmel that the employees would not be
fired for refusing to sign the letter. Wilson complied with
Talbert's request.Ima Turner participated in the first rally on January 28.She was one of the employees told by her supervisor, Ron
Simco in her case, to read and sign a copy of the
Wilson/Borgese letter. At first she was not going to sign theletter but then got the impression that she would have to sign
the letter if she wanted to keep her job. Turner testified that
she understood the letter to mean that she was not to partici-
pate in any more rallies.Karen Bahow, a UE field organizer, testified how otheremployees came to her to express concern about their partici-
pation in further rallies. One, Barbara Armstrong, told
Bahow that once she had signed the letter, she felt she was
bound by it. Fearful of retribution. Bahow canceled the rally
scheduled for that day.Following the cancellation of the rally, Bahow and FieldOrganizer Shane Carlin contacted and met with Nixon's ad-
ministrative assistant, Denise Clark, to determine what the
University's policies were with regard to rallies and obtained
a copy of its policies on the subject. Bahow advised Clark
that she had received no complaints from anyone about the
conduct of the participants in the rally and asked her if she
had heard about any. Clark assured Bahow that there were
none and that all the University was seeking was prior notifi-
cation.There were one or two rallies after January 31, in earlyFebruary, but not as many employees participated as in the 155MARRIOTT MANAGEMENT SERVICES17To the extent that Daniel's description of the incident differsfrom that of other witnesses, it is not credited.18Wilshire Foam Products, 282 NLRB 1137, 1157 (1987).first one. Ima Turner estimated the number as 12 and 15 par-ticipants, all of whom obtained permits in a timely fashion.Respondent's letter of January 31 clearly targets the Janu-ary 28 rally and march as its subject. It states that ``contin-
ued unwelcomed and wanton harassment of Faculty, Staff,
Students, other customers and other associates will not equal-
ly be tolerated. Any future violation will result in discipli-
nary action up to and including termination with Marriott
Corporation.'' There is, however, no evidence that any inci-
dents of ``unwelcomed and wanton harassment'' occurred
during the peaceful informational picketing of January 28.
Therefore, the threat of disciplinary action up to and includ-
ing termination must, of necessity, refer to the picketing.
Peaceful informational picketing as occurred on January 28
in the instant case is a protected activity. To threaten em-
ployees with discipline and possible termination for engaging
in protected concerted activity is a violation of Section
8(a)(1) of the Act. Likewise, to falsely accuse employees of
engaging in unwelcomed and wanton harassment and threat-
en them with discipline including termination if they should
continue to engage in such activity is similarly a violation of
Section 8(a)(1) of the Act.C. Telling Employees that They Are Not Allowed toEngage in Discussions Relating to the Union (UE)Thomas Wilson testified concerning Respondent's policywith regard to solicitation. He stated that groups and organi-
zations are not permitted to solicit individuals duringworktime while they are working. For example, Respondent
does not permit the sale of girl scout cookies during
worktime in work areas. During lunch or break periods in
areas set aside for employees to take their breaks or in areas
generally open to the public, soliciting, for example, for or-
ders for Avon products, is permitted. No such solicitation is
permitted in the work environment areas howeverÐin the
back, in the kitchen areas or in the line areasÐareas where
only employees are permitted, not the public.Pam Daniels, an admitted supervisor, testified that employ-ees, while they are working, performing their assigned tasks,
are free to talk to each other but are not allowed to talk
about union business. She admitted telling employees many
times that they could not discuss the Union during working
time.Employee Linda Hunter testified that at least on three dif-ferent occasions Daniels prohibited her from talking about
the Union while working. The first occasion occurred just
before the collective-bargaining agreement was signed, per-
haps in March 1993. She was at work, about to go through
the gate to the kitchen. She had a cart as did several other
employees also trying to pass through. As each was waiting
for the other to get through the door, a brief 1- to 2-minute
discussion about the Union took place. Hunter was talking to
employees Joan VanZant, Jerry Atkins, and Ima Turner when
Daniels17told them that they were not allowed to talk aboutunion matters while they were working. She said nothing
about union talk while on breaks.The second occasion occurred after Hunter had justclocked out on break and was having a cup of coffee at Joan
VanZant's workstation while the latter continued working.They were discussing union matters when Daniels walkedthrough. After Hunter clocked in after her break, Daniels
called her into the office where Ron Simco was also situated.
Daniels told Hunter that she was not allowed to talk about
union business. When Hunter protested that she had been on
break, Daniels pointed out that VanZant had not been on
break. Later, Daniels commented to VanZant that her work-
ing area was a union conversation place.The third incident occurred while Hunter was busy pour-ing milk into coolers. While working she was talking to an-
other employee about the Union. Daniels had been standing
behind her and called her over. She told her that she was not
allowed to talk about ``union stuff.'' Hunter objected stating
that her talking about the Union did not hinder her work. She
told Daniels, ``When you tell me that I have to shut up and
can't talk at all, you're messing with the Constitution of the
United States; you're telling me that I can't have my free-
dom of speech; I'm not going to stop talking about it.''
VanZant witnessed and testified to the content of this discus-
sion. Thereafter, VanZant, Hunter, and the other employees
continued to discuss union matters while working. No one
was disciplined for doing so.Ima Turner credibly testified concerning another incidentwherein she was told by a Marriott official not to discuss the
Union. On this occasion she had been generally discussing
the UE with employees Judy Hall, Linda Hunter, and Geor-
gia Pebbles while working in the kitchen of the bike shop.
Daniels was present and said, ``Ima, you know you're not
supposed to be discussing union while you're working.''
Turner responded that as long as it did not affect her work,
she did not see how it made any difference what subject she
talked about. Turner explained that employees had always
been permitted to talk while working. Clearly, it was the sub-
ject of the discussion that bothered Daniels.In its brief, Respondent deals with this allegation asthough it has something to do with no-solicitation rules. It
does not. It has to do with the Respondent banning uniontalk among employees during working time while permitting
all other forms of shop talk politics, religion, sports, etc. This
is clearly an infringement of the employees' Section 7 rights
and a violation of Section 8(a)(1) of the Act.18D. Respondent Told Employees that Before RespondentWould Fill Jobs with Union Employees, It WouldCloseDownIts Operation
This allegation has to do with a portion of Respondent'sbusiness called the war wagon or warrior wagon. The war
wagon is a mobile cart which is loaded with various types
of food and drinks and taken outside during certain months
of the year in good weather to service the public. The war
wagon was introduced by Respondent in October 1992 and
was operated from the beginning by a cashier, a unit em-
ployee, helped during the busy luncheon period and relieved
during break periods by a student.The first cashier to operate the war wagon was Lisa Cen-ter, a full-time employee and member of the UE. Center op-
erated the war wagon from October or November 1992
through April 1, 1993, her last day. Center left the employ
of Respondent that day without giving notice. While Center
was in charge of the war wagon she was assisted and re- 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
lieved by Prusad Sonuguvia, a student, among others. Thewar wagon operated during the day from 10 a.m. to 3:30
p.m.When Center abandoned her job, Prusad was given thecashier's job on the war wagon on an apparently temporary
basis while several full-time unit employees were assigned to
help him during the busy luncheon period and relieve him
during breaks. As cashier, Prusad worked about a 32-hour
week. This situation continued on into June when the quarter
ended and the cart ceased operating for the summer vacation
period.Reintroduction of the war wagon was scheduled to coin-cide with the beginning of the new term in September 1993.
The job of cashier on the war wagon was posted for bid by
unit employees about this time. Jackie Shaver, a full-time
unit employee and member of the UE bid on and was award-
ed the job. She started as of September 11. In accordance
with past practice, she was assisted during the busy luncheon
schedule by a student who also relieved her during her break
periods. She worked a 32-hour week.At some point in time, prior to April 1 when Lisa Centerleft her job on the war wagon, Thomas Wilson reached the
conclusion that it would be better to have a student operate
the war wagon rather than a full-time member of the unit.
This conclusion was based on several factors. First of all,
students were paid less than unit personnel and received no
benefits. This was important to Respondent because the fi-
nancial return on the investment in the war wagon was less
than had been hoped. Secondly, the use of a student rather
than a full-time unit employee to run the war wagon pro-
vided greater flexibility. Wilson explained that if a full-time
employee is permanently assigned to the war wagon and it
rains, the war wagon is closed down and that employee does
not work. He could lose 3 or 4 days in a week due to in-
clement weather. On the other hand, if students are assigned
and it rains, the students are not that adversely affected to
the same degree since they are employed on an irregular
basis anyway, frequently working a mere 1 or 2 hours at a
time, at peak hours or to relieve the full-time unit employees.
Thus, if a student is scheduled to work on the war wagon
and it rains, he can just study or go to the library. A student
would mind the loss of employment far less than would a
full-time unit employee trying to support a family.With these considerations in mind, Wilson called Gwen-dolyn Talbert and Virginia Campbell into his office to dis-
cuss the matter with them. He asked them about the possibil-
ity of replacing the full-time unit cashier customarily operat-
ing the war wagon with a student, explaining fully his reason
for wanting to do soÐthe financial aspect as well as the mat-
ter of flexibility. Both Talbert and Campbell rejected Wil-
son's proposal and insisted that the position remain union.After Center left the employ of Respondent, and Prusadbegan to operate the war wagon, this fact came to the atten-
tion of Talbert and Campbell. In late April, fearful of losing
unit work to the students, Talbert and Campbell went to Wil-
son to question him about why Prusad was operating the war
wagon.With regard to the cost of operation of the war wagon,Wilson admitted stating: ``financially ... it would not make

a lot of sense for me to open the cart if we had to put a
union associate on there.'' Comparative costs were discussed
and, according to both Talbert and Campbell, Wilson saidthat if he ``had to hire a union associate for the war wagon[he] would close it down'' because it didn't make enough
money. Although Wilson denied making this latter statement,
it is not all that different from the one he admitted making,
when considered in the context of the conversation.As noted supra, the war wagon was not shut down, exceptfor summer vacation, and when it was brought back into
service on schedule it was operated as customary, by a full-
time unit employee aided as usual by a student helper. As
of the date of the hearing, that was still the case.In General Counsel's brief no theory is offered and nocases cited as to why the above-described incident should be
regarded as a violation of the Act. Apparently, General
Counsel equates the instant situation to the myriad of cases
appearing in each of the over 300 NLRB volumes in which
a respondent employer involved in an initial organizational
drive threatens ``to close the plant if the Union gets in.'' The
threat is that even if the employees choose representation, it
will not gain them representation because they will not have
a job.But the instant case is not one involving an organizationaldrive. Respondent was not trying to keep a union out. On the
contrary, it had recognized the UE as the bargaining rep-
resentative of its employees and was in the process of nego-
tiating a collective-bargaining agreement at the time of the
incident. Wilson did not threaten Talbert and Campbell in
violation of Section 8(a)(1) of the Act but rather tried to con-
vince them through good faith, give-and-take discussion that
the operation of the war wagon was not financially feasible
if Respondent had to pay the union rate and benefits. Wilson
failed in his efforts to convince the UE on this point and the
war wagon to this day is manned by a unit employee. To
take Wilson's statement out of its good-faith bargaining con-
text and find him in violation of the Act, because he chose
to express his opinion the way he did, would have an ad-
verse effect on peaceful discussion and undermine the resolv-
ing of issues through negotiations. I find no violation with
regard to this allegation.I have found that Respondent has not violated Section8(a)(3) or (5) of the Act but has independently violated Sec-
tion 8(a)(1) of the Act in certain circumstances. Thus, I have
found that Respondent violated the Act by its removal of UE
notices from the bulletin board; its issuance of the warning
memorandum to employees for participating in the UE rally;
and its telling employees that they are not allowed to engage
in discussions relating to the Union (UE).VI. THEEFFECTOFTHEUNFAIRLABOR
PRACTICESONCOMMERCE
The activities of Respondent occurring in connection withRespondent's operations, all described above, have a close,
intimate, and substantial relationship to trade, traffic, and
commerce among the several States and tend to lead to labor
disputes burdening and obstructing commerce and the free
flow of commerce.CONCLUSIONSOF
LAW1. Respondent Marriott Management Services, Inc. is anemployer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. 157MARRIOTT MANAGEMENT SERVICES19If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.20If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''2. The UE and HERE are labor organizations within themeaning of Section 2(5) of the Act.3. By removing UE notices from the bulletin board,issuing warning memoranda to employees for participating in
a UE rally, and by telling employees that they are not al-
lowed to engage in discussions relating to the Union (UE),
Respondent has interfered with, restrained, and coerced its
employees in the exercise of rights guaranteed in Section 7
of the Act in violation of Section 8(a)(1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in unfair laborpractices in violation of Section 8(a)(1) of the Act, I shall
recommend that it be ordered to cease and desist therefrom
and to take appropriate affirmative action designed to effec-
tuate the policies of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended19ORDERThe Respondent, Marriott Management Services, Inc.,Fairborn, Ohio, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Removing UE notices from the bulletin board, issuingwarning memoranda to employees for participating in UE
rallies, and telling employees that they are not allowed to en-
gage in discussions relating to the Union (UE).(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of rights guar-
anteed in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at its plant in Fairborn, Ohio, copies of the at-tached notice marked ``Appendix.''20Copies of the notice,on forms provided by the Regional Director for Region 9,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps Respondent has taken
to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered usto post and abide by this notice.WEWILLNOT
remove UE notices from the bulletin board.WEWILLNOT
issue warning memoranda to employees forparticipating in UE rallies.WEWILLNOT
tell employees that they are not allowed toengage in discussions relating to the Union (UE).WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed them by Section 7 of the Act.MARRIOTTMANAGEMENTSERVICES, INC.